                                                                                     United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                         October 21, 2019
                           UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

DOUGLAS LEE WALKER                               §
                                                 §
                                                 §
VS.                                              § CIVIL ACTION NO. 7:16-CV-282
                                                 §
PHILIP SIFUENTES, et al.                         §
                                                 §
                                                 §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the Magistrate Judge's Report and Recommendation regarding

Plaintiff Douglas Lee Walker’s civil rights complaint pursuant to 42 U.S.C. § 1983. After

having reviewed the said Report and Recommendation, the Court is of the opinion that the

conclusions in said Report and Recommendation should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Peter E. Ormsby's Report and Recommendation entered as

Docket Entry No. 5 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the conclusions of the magistrate judge, is of the

opinion that Plaintiff’s civil rights complaint pursuant to 42 U.S.C. § 1983 should be

DISMISSED without prejudice for failure to prosecute.

       The Clerk shall send a copy of this Order to the Plaintiff.

       SO ORDERED this 21st day of October, 2019, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge

1/1
